DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.

Drawings
2.	Applicant’s Drawings submitted May 29, 2019 are acceptable.

3.	Note the previously cited pertinent references of interest noted from the Notice of Allowance mailed August 2, 2021

4.	Applicant’s Information Disclosure Statement (IDS) submitted February 3, 2021 has been reviewed.  It is noted King et al., US 2013/0225151 was reviewed.  However, the earliest application date for King does not qualify it as prior art.  Note this IDS from the Notice of Allowance mailed August 2, 2021.

5.	Applicant’s Information Disclosure Statement (IDS) submitted July 28, 2021 has been reviewed.  It is noted this IDS was not available prior to the completion of the Notice of Allowance.  Note the attached IDS.

Claims
6.	Claims 1-17 are pending.  

Allowable Subject Matter
7.	Applicant’s July 14, 2021 REMARKS have been reviewed.  The previous rejections are withdrawn pursuant thereto.  As a result thereof, claims 1-17 are allowed.

8.	The following is an examiner’s statement of reasons for allowance:  Claims 1-17 are allowed as all the cited prior art, either alone or in combination, does not disclose Applicant’s inventive claim language.  
Claims 1-17 have been reviewed in light of Alice Corporation Pty. Ltd. v. CLtweS Bank International, et al., 573 U. S. ___ (2014) and are not deemed invalidated by such.  
Claims 1-17 are determined to be directed to patent-eligible subject matter and the Examiner does not consider any of the pending claims to be directed to an abstract idea.  Even if the Examiner were to identify an abstract idea for any claim, then under a further analysis under Alice all claims would still be found to be patent eligible for the following reasons.  The Examiner finds that when all of the elements of each claim are considered individually and as an ordered combination, each claim contains an inventive concept which is directed to an application, a particular application, or a special application, of the identified abstract idea.  Further the Examiner finds that issuance of a patent for any claim would not preempt the identified abstract idea, or the field of the identified abstract idea.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Joseph Rudy whose telephone number is 571-272-6789.  The examiner can normally be reached Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW JOSEPH RUDY/
Primary Examiner
Art Unit 3687
571-272-6789